Per Curiam.
Defendants, property owners, appeal from the circuit court order confirming a condemnation award in the amount of $4,365.72, the determined value of in-place sand which was taken for highway purposes. This amounted to 1-3/4 cents per cubic yard of fill, a figure established by competent testimony of plaintiff’s witness.
In view of our holding in State Highway Commission v. Fegin (1966), 2 Mich App 698, which was adopted fully by our Supreme Court in State Highway Commission v. Hahn (1968), 380 Mich 115, we affirm the circuit court order.
No costs as a public question is involved.
T. G. Kavanagh, P. J., and McGregor and Philip C. Elliott, JJ., concurred.